PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EDWARD F. FOX; THOMAS L. GRIMES;
JAMES HORNER; EDWARD KOLUCH;
JOSEPH KUNDRAT; VINCENT C.
MOULTER; GARY RAUB; CHARLES
RUMMEL; HERBERT HEWLETT; BARRY
WOOD; WILLIAM HELMICK,
Plaintiffs-Appellants,

and

LAWRENCE AMES; THOMAS BULL;
TERRY CAUDELL; JOSEPH CONWAY;
FREDERICK J. DILLON; RONALD
EKLUND; RONALD KENNEDY; JAMES
KIRKPATRICK; GEORGE LEICHLING;
MARK LINDSAY; JOHN F. X. O'BRIEN;
                                    No. 98-2618
JOSEPH WASHINGTON PETERS; DAVID
PHIPPS; FREDRIK ROUSSEY; FRANCIS
SCHMITZ; RICHARD WAYBRIGHT; JOHN
WISSMAN,
Plaintiffs,

v.

THE BALTIMORE CITY POLICE
DEPARTMENT; COMMISSIONER,
BALTIMORE CITY POLICE DEPARTMENT,
Defendant-Appellees,

and

EDWARD WOODS, Commissioner,
Baltimore City Police Department,
Defendant.
Appeal from the United States District Court
for the District of Maryland, at Baltimore.
William M. Nickerson, District Judge.
(CA-91-2784-WMN)

Argued: October 28, 1999

Decided: January 13, 2000

Before MURNAGHAN, MOTZ, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Murnaghan and Judge King joined.

_________________________________________________________________

COUNSEL

ARGUED: Michael Lawrence Marshall, SCHLACHMAN, BELSKY
& WEINER, P.A., Baltimore, Maryland, for Appellants. William
Rowe Phelan, Jr., OFFICE OF THE CITY SOLICITOR, Baltimore,
Maryland, for Appellees. ON BRIEF: Otho M. Thompson, City
Solicitor, Kathryn E. Kovacs, BALTIMORE CITY LAW DEPART-
MENT, Baltimore, Maryland, for Appellees.

_________________________________________________________________

OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

For some years, the Baltimore City Police Department and its offi-
cers have disputed the legality of the Department's policy limiting
enlistment in the Armed Forces reserves and National Guard. This
case involves twenty-eight officers who claim that they were denied
access to the reserves in violation of the Veterans' Reemployment
Rights Act. The district court held that the 1986 amendments to the
Act, establishing protections for those who wish to join the reserves,
do not apply retroactively. Finding that for this reason eleven of the

                    2
twenty-eight officers could not prevail, the district court granted the
Department summary judgment as to the claims of those officers and
certified that judgment as final pursuant to Rule 54(b). Because the
district court did not abuse its discretion in certifying its judgment for
immediate appeal, and because it properly interpreted the Act, we
affirm.

I.

The Baltimore City Police Department's policy of restricting
access to the Armed Forces reserves and National Guard has spawned
three separate federal lawsuits. In 1979, a group of officers sued the
Department for its refusal to permit them to enlist, alleging a denial
of their equal protection rights. The settlement of that case, Kundrat
v. Pomerleau, Civ. No. T-79-2198 (D. Md. 1981), permitted two of
the officers whose claims are here on appeal--Officers Kundrat and
Helmick--to join the reserves. The settlement also prompted the
Department to establish a policy under which a maximum of 100
Department employees were permitted to be members of the reserves
at any given time. After the Department reached its 100-person limit,
it placed other officers who asked to join the reserves on a waiting
list.

In the second lawsuit, this court addressed whether the 100-person
cap itself violated the Veterans' Reemployment Rights Act, 38 U.S.C.
§ 2021 (1988) (VRRA), amended by 38 U.S.C. § 4301 (1994). See
Kolkhorst v. Tilghman, 897 F.2d 1282 (4th Cir. 1990), cert. denied,
502 U.S. 1029 (1992). That statute, as amended in 1986, prohibits a
state or political subdivision from denying hiring, promotion or other
"advantage of employment" to any individual because of that person's
service in a "Reserve component of the Armed Services." 38 U.S.C.
§ 2021(b)(3), amended by 38 U.S.C.§ 4301(b)(3) (1994).1 We held
_________________________________________________________________
1 VRRA was renumbered and renamed in 1992. See Veterans' Benefits
Act of 1992, Pub. L. No. 102-568, § 506, 106 Stat. 4340. In 1994, Con-
gress substantially modified and again retitled the Act. See Uniform Ser-
vices Employment and Reemployment Rights Act, 38 U.S.C. §§ 4301-33
(1994). The 1994 amendments do not apply to the claims at issue here.
For clarity, we follow the practice of the parties and the district court of
referring to the statute as it was titled and codified at the initiation of this
action.

                     3
that the Department's 100-person policy "conflict[ed] directly with
the language and purpose of [the statute]," and thus invalidated the
cap. Kolkhorst, 897 F.2d at 1285.

In the wake of our holding in Kolkhorst, twenty-eight officers
brought the instant action, seeking lost pay and retirement benefits
under VRRA for the Department's refusal to permit them to enlist in
the reserves. This third lawsuit, filed in September 1991, has already
been the lengthiest of the three actions, and the district court order we
review here would only resolve the claims of eleven of the twenty-
eight plaintiffs.

Those eleven officers all requested, formally or informally, to join
the reserves prior to 1986. Their claims rest on retroactive application
of the 1986 amendments to VRRA, which extended the Act's protec-
tions to those seeking to join the reserves. See Pub. L. No. 99-576,
100 Stat. 3248 (1986). The district court held that the 1986 amend-
ments do not apply retroactively. It then referred the case to a magis-
trate judge to determine, in light of this holding, which of the twenty-
eight officers could state a claim for recovery.

The magistrate judge recommended that summary judgment be
granted to the Department on the claims of Officers Fox, Grimes, and
Moulter. These officers had never formally asked to be placed on the
Department's waiting list before or after 1986. They nevertheless con-
tended they were entitled to recover because the Department
assertedly discouraged them from making a formal request, and
because, in any event, such a request would have been futile.

The district court adopted the recommendation of the magistrate
judge rejecting these arguments and granted summary judgment to the
Department on the three officers' claims. The court also granted sum-
mary judgment to the Department with respect to eight other officers
who failed to pursue their claims further after the district court's ini-
tial ruling on retroactivity: Officers Helmick, Hewlett, Horner,
Koluch, Kundrat, Raub, Rummel, and Wood.

Finding "no just reason for delay in the entry of judgment," the dis-
trict court, pursuant to Fed. R. Civ. P. 54(b), certified its order as final

                     4
as to these eleven officers, and therefore suitable for immediate
appeal.

II.

Initially, we must determine whether, as the Department maintains,
the district court's entry of final judgment under Rule 54(b) was
unwarranted.

We lack jurisdiction to review a district court's order unless that
order constitutes a "final" judgment. See 28 U.S.C. § 1291 (1994).
This limit on appellate jurisdiction guards against the waste of judicial
resources and the unnecessary resolution of issues later rendered
moot, reflecting what has been described as an "historic federal policy
against piecemeal appeals." Curtiss-Wright Corp. v. General Elec.
Co., 446 U.S. 1, 9 (1980) (quoting Sears, Roebuck & Co. v. Mackey,
351 U.S. 427, 483 (1956)). Ordinarily, a district court order is not
"final" until it has resolved all claims as to all parties. See Braswell
Shipyards, Inc. v. Beazer East, Inc., 2 F.3d 1331, 1335 (4th Cir.
1993).

Rule 54(b), however, provides a vehicle by which a district court
can certify for immediate appeal a judgment that disposes of fewer
than all of the claims or resolves the controversy as to fewer than all
of the parties. Pursuant to that rule, "the court may direct the entry of
a final judgment as to one or more but fewer than all of the claims
or parties only upon express determination that there is no just reason
for delay and upon an express direction for the entry of judgment."
Fed. R. Civ. P. 54(b). In the case at hand, the district court expressly
directed entry of judgment and expressly determined that there was
no just reason for delay. The court failed, however, to state the ratio-
nale for its certification. The Department maintains that because of
this omission, and because "hearing this appeal is not in the interest
of sound judicial administration," Brief of Appellees at 15, we should
dismiss the appeal.

We can only reverse a district court's Rule 54(b) certification if we
determine that the district court has abused its discretion. See Curtiss-
Wright, 446 U.S. at 8. Moreover, we defer to the district court's initial
determination that a judgment is final and no just reason exists for

                     5
delay. We must necessarily accord the district court less deference,
however, when, as here, the court offers no rationale for its decision
to certify. See Braswell, 2 F.3d at 1336. Nonetheless, the district
judge remains better-situated than an appellate court to consider the
impact of certification on the parties and on the further resolution of
the case.

The Supreme Court has described in some detail our role and that
of the district court in the context of Rule 54(b) certifications. See
Curtiss-Wright, 446 U.S. at 9. The Court likened the district court to
a "dispatcher," to whose "sound judicial discretion" is left the deter-
mination regarding the appropriateness of immediate appeal. Id. The
appellate court's role on review, the Court explained, has "two
aspects":

          The court of appeals must, of course, scrutinize the district
          court's evaluation of such factors as the interrelationship of
          claims so as to prevent piecemeal appeals in cases which
          should be reviewed as single units. But once such juridical
          concerns have been met, the discretionary judgment of the
          district court should be given substantial deference, for that
          court is "the one most likely to be familiar with the case and
          with any justifiable reasons for delay.

Id. at 10 (quoting Sears, 351 U.S. at 437).

In determining whether to certify a judgment as final and suitable
for immediate appeal, a district court must take into account two
broad sets of considerations--the parties' interest in swift resolution
of their disputes, and the "juridical concerns" of preserving judicial
resources and guarding against the unnecessary resolution of issues.
See id. Certification should be avoided when further trial court pro-
ceedings might force an appellate court to revisit the issues relevant
to the partially-resolved case. A district court must be particularly
wary of certification when new facts might come to light in those fur-
ther proceedings that would "provide a basis for questioning the
soundness" of the appellate court's prior conclusions. See Para-Chem
S. Inc. v. M. Lowenstein Corp., 715 F.2d 128, 132 (4th Cir. 1983); see
also Braswell, 2 F.3d at 1335; Cullen v. Margiotta, 811 F.2d 698,
710-11 (2d Cir. 1987). Similarly, certification generally is inappropri-

                     6
ate when further proceedings might moot the issues involved. See
Braswell, 2 F.3d at 1335 (citing Allis-Chalmers Corp. v. Philadelphia
Elec. Co., 521 F.2d 360, 364 (3d Cir. 1975)).

In the present case, these juridical concerns do not counsel against
Rule 54(b) certification. The central question raised on appeal--
whether the 1986 amendments to VRRA apply retroactively--is a
pure question of law. We foresee nothing that could emerge from fur-
ther proceedings that would either alter our analysis of this question
or render it moot. The appellant officers' alternative arguments--that
the Department should be estopped from defending this action and
that putting one's name on the waiting list was a"futile gesture"--
admittedly raise somewhat more fact-sensitive issues. But because the
claims of the eleven appellant officers emerge from factual circum-
stances clearly distinct from those on which the remaining plaintiffs
base their claims, we do not believe that our resolution of questions
raised in this appeal will have any deleterious effect on the remaining
claims.

On the contrary, because resolution of this appeal will eliminate
much uncertainty as to the size of the plaintiff class and the amount
of damages potentially available to the plaintiffs, it will streamline the
resolution of the remaining plaintiffs' claims. Indeed, although the
Department argued that Rule 54(b) certification was improper, its
counsel conceded at oral argument that there would be no "terrible
consequences" if we were to hear the appeal at this time.

Therefore, although further explanation from the district court
undoubtedly would have been helpful, we hold that the court did not
abuse its discretion in certifying its judgment as final under Rule
54(b).

III.

We move to the merits of the appeal. The appellant officers present
three arguments as to why the district court erred in granting sum-
mary judgment to the Department. We address each in turn.

A.

First, the appellant officers maintain that the 1986 amendments to
VRRA apply retroactively.

                     7
Prior to 1986, VRRA allowed an employer to refuse to hire a
worker unless he or she agreed to forego service in the reserves. Con-
gress amended the statute in 1986 to provide that"[a]ny person who
seeks or holds a position [with a government or private employer]
shall not be denied hiring, retention in employment, or any promotion
or other incident or advantage of employment because of any obliga-
tion as a member of a Reserve component of the Armed Forces." 38
U.S.C. § 2021(b)(3) (1988) (emphasis added), amended by 38 U.S.C.
§ 4301(b)(3) (1994). Congress added the emphasized language to
establish that those who "seek[ ]" a position of employment may not
be denied "hiring" on the basis of reserve service, any more than those
who "hold" a position can be denied "retention" on that basis. See
Pub. L. No. 99-576, 100 Stat. 3248 (1986). Moreover, the 1986
amendments necessarily mandate a related obligation on employers
not to hinder present employees from joining the reserves. See Boyle
v. Burke, 925 F.2d 497, 501 (1st Cir. 1991).

The appellant officers maintain that the 1986 amendments should
apply to the Department's pre-1986 refusals to permit them to join the
reserves. Such a reading would give retroactive effect to the 1986
amendments, because it would "attach[ ] new legal consequences to
events completed before [the amendments'] enactment." Landgraf v.
USI Film Prods., 511 U.S. 244, 270 (1994). As the Supreme Court
has recognized, there is a deep-rooted presumption against retroactiv-
ity in Anglo-American jurisprudence. This presumption emerges from
the basic principle that parties "should have an opportunity to know
what the law is and to conform their conduct accordingly." Id. at 265.
In construing legislative enactments, we must therefore "apply this
time-honored presumption unless Congress has clearly manifested its
intent to the contrary." Hughes Aircraft Co. v. U.S. Ex Rel. Schumer,
520 U.S. 939, 946 (1997).

Like the district court, we find absolutely no evidence that Con-
gress intended the 1986 amendments to apply retroactively. In argu-
ing to the contrary, the appellant officers rely on a snippet of
legislative history and two First Circuit cases, none of which support
their reading of the amendments.

As for the legislative history, Congressman G.V. Montgomery,
who chaired the House Veterans' Affairs Committee when the 1986

                    8
amendments were enacted, did state that "refusal to allow already
hired employees to join the Reserves or National Guard" would vio-
late the Act. 132 Cong. Rec. H9297 (daily ed. Oct. 7, 1986) (state-
ment of Rep. G.V. Montgomery). However, Rep. Montgomery also
said that "[t]hese refusals are all contrary to the spirit and intent of
2021(b)(3) as it is now being amended." Id. (emphasis added). This
passage thus indicates that the Chair regarded the amendments as
extending, not simply clarifying, the Act's protections. Thus, the
Chair's statement undercuts, rather than supports, the appellant offi-
cers' position.

The First Circuit cases cited by the appellant officers also tend to
undermine their retroactivity argument. Boyle v. Burke held that, for
purposes of qualified immunity, the extent to which the pre-1986
VRRA protected the rights of employees to join the reserves was not
clearly established. 925 F.2d at 500-02. Although the Boyle court
expressly declined to define the precise application of VRRA to pre-
1986 employer conduct, its analysis indicates significant skepticism
that the changes worked by the 1986 amendments can be read to
apply retroactively. Id. at 501 ("The legislative history . . . indicates
that Congress intended the amendment to extend the coverage of the
Act to current employees seeking to join the reserves--a category
apparently unprotected prior to 1986.") (emphasis added). The
remaining case relied on by the appellant officers, Diaz-Gandia v.
Dapena-Thompson, 90 F.3d 609 (1st Cir. 1996), does not even
involve an asserted right to join the reserves, let alone a right to do
so prior to 1986. Rather, in Diaz-Gandia, the plaintiff, who had joined
the reserves in 1987, maintained that his employer harassed him
because of his reserve status. The case lends no support to the appel-
lant officers' position on retroactivity.

In sum, we agree with the district court that the 1986 amendments
do not apply retroactively.

B.

Because the 1986 amendments do not apply retroactively, the cru-
cial question becomes whether any of these eleven officers can
recover for the period between October 1986, when the amendments
became effective, and 1990, when the Department finally changed its

                     9
policy to comply with the law. Officers Kundrat and Helmick had
already joined the reserves in 1981, pursuant to the Kundrat settle-
ment; they clearly cannot recover for the 1986 to 1990 period. The
remaining nine officers contend that they should be treated as if they
had active requests to join the reserves during the relevant period.
None, however, made any request to enlist between 1986 and 1990.
Nor do any of their names appear on the Department's waiting lists
after 1986.

The officers contend that the Department is estopped from arguing
that they should have put their names on the waiting list. An estoppel
may arise when the party to be estopped made a misleading represen-
tation on which the party asserting the estoppel reasonably relied to
his detriment. See Heckler v. Community Health Servs., 467 U.S. 51,
59 (1984).

The appellant officers claim to have relied on a memorandum
issued by the Department in response to officers who had put their
names on the waiting list. This memorandum informed the wait-listed
officers that their requests to enlist would be"maintained in order by
date of receipt" and that they would be "promptly notified when man-
ning levels allow approval." The appellant officers view the language
of this memorandum as "clear evidence that the Department was fos-
tering the understanding among all plaintiffs, including the Appel-
lants, that they need not make any further inquiry, oral or written, in
order to continue to be considered for permission to join the Reserves
or National Guard." Brief of Appellants at 25-26. The officers thus
appear to contend that, upon learning that their colleagues whose
names were on the waiting list had been told that nothing further was
required, they reasonably assumed that they, too, needed to do noth-
ing further, even though they had not put their own names on the
waiting list.

This argument is meritless. If the appellant officers actually had
relied on the departmental memorandum, they would have joined
their colleagues on the waiting list because the memorandum suggests
that doing so was a prerequisite for obtaining permission to enlist.
Because the appellant officers proffer no evidence that they reason-
ably relied on the departmental memorandum, their estoppel argu-
ment necessarily fails.

                    10
C.

Taking a somewhat different approach, the appellant officers main-
tain that they did not put their names on the Department's waiting list
because doing so would have been a futile gesture. They contend that
because of this "futility" they should be regarded as having been
denied the opportunity to join the reserves between 1986 and 1990,
when the Department had a duty under the amended VRRA to permit
them to enlist. The Department contends that this argument was not
raised below. Although the argument has developed significantly on
appeal, the officers' district court filings set forth the argument with
sufficient clarity for it to be considered on its merits here.

The appellant officers rely on International Bhd. of Teamsters v.
United States, 431 U.S. 324 (1977), in which the Supreme Court held
that minority bus drivers who had not applied for more favorable
positions from their employer could nonetheless recover for the
employer's discriminatory seniority and promotion policies under
Title VII, because submitting an application under those policies
would have been futile. "When a person's desire for a job is not trans-
lated into a formal application solely because of his unwillingness to
engage in a futile gesture," the Court reasoned,"he is as much a vic-
tim of discrimination as is he who goes through the motions of sub-
mitting an application." Id. at 365-66. The Court therefore permitted
each bus driver, on remand, to undertake "the not always easy burden
of proving that he would have applied for the job had it not been for
[the discriminatory] practices." Id. at 368.

Teamsters drew from labor law precedent. The courts have
enforced NLRB orders mandating that an employer hire union mem-
bers who had not applied for available positions, because the employ-
er's disposition toward union members made such application futile.
See NLRB v. Nevada Consol. Copper Corp., 316 U.S. 105 (1942).
Similarly, courts have upheld orders directing employers to reinstate
striking workers who had not applied for their old jobs, because doing
so would have been futile. See, e.g., Marlene Indus. Corp. v. NLRB,
712 F.2d 1011, 1018-19 (6th Cir. 1983).

The Teamsters futile gesture doctrine has subsequently been
applied in other areas of employment discrimination law. See, e.g.,

                    11
Malarkey v. Texaco, Inc., 983 F.2d 1204, 1213 (2d Cir. 1993) (apply-
ing futile gesture doctrine to ADEA claim). It has also been extended
to claims for relief from unconstitutional public employment prac-
tices. See Terry v. A.C. Cook, 866 F.2d 373, 378-79 (11th Cir. 1989)
(reversing dismissal of § 1981 claim in which public employees con-
tended that elected sheriff's stated intention to replace all of previous
sheriff's staff made reapplication process futile).

We have applied the futile gesture doctrine when a prospective
leasehold purchaser did not apply to a housing development with a
policy of refusing black applicants. See Pinchback v. Armistead
Homes Corp., 907 F.2d 1447 (4th Cir. 1990). In doing so, we
expressly acknowledged that our holding extended the futile gesture
doctrine, and we took great care in justifying this extension. We
explained that, "[a]lthough fair employment and fair housing statutes
create and protect distinct rights, their similarities have traditionally
facilitated the development of common or parallel methods of proof
when appropriate." Id. at 1451. As a result, we did not "consider nov-
elty a bar to the application of the doctrine." Id.

Proceeding with the same care in considering the officers' invita-
tion to extend the futile gesture doctrine here, we must conclude, for
two reasons that the facts in this case do not warrant such an exten-
sion.

First, and most importantly, putting one's name on the Depart-
ment's waiting list seems not to have been, in the strictest sense of
the word, futile. Uncontroverted evidence in the record establishes
that, throughout the 1980's, several employees on the waiting list
received permission to join the reserves.2 Certainly, the odds of being
_________________________________________________________________
2 In her deposition testimony, Charlene DePasquale, the Department
employee charged with maintaining the waiting list, referred to at least
seven employees who had been on the waiting list and who had obtained
permission from the Department to join the reserves. The officers, who
heavily rely on DePasquale's testimony in other respects, have not con-
tested this evidence, but have only suggested that in two cases the
Department was merely acting in response to the ongoing Kolkhorst liti-
gation. Even if this is so, the waiting list appears to have been the opera-
tive avenue for obtaining the Department's permission to join the
reserves.

                     12
elevated from the waiting list were not good, and the Department does
not appear to have adhered strictly to the employee's rank order on
the list. But the appellant officers have simply not established that
putting their names on the waiting list would have been futile. After
all, many of their colleagues saw fit to do so, and some ultimately
gained access to the reserves from the waiting list.

Second, the nature of the right at issue weighs against our exten-
sion of the futility doctrine here. In Teamsters , the Supreme Court
emphasized the injustice of denying relief to persons who had been
"unwilling to subject themselves to the humiliation of explicit and
certain rejection." 431 U.S. 365 ("If an employer should announce his
policy of discrimination by a sign reading "Whites Only" on the
hiring-office door, his victims would not be limited to the few who
ignored the sign and subjected themselves to personal rebuffs."). Sub-
sequent cases applying the futile gesture doctrine have often involved
an unequal power dynamic and a climate of fear, prejudice, or antago-
nism, discouraging potential applicants from submitting an applica-
tion. For example, in Pinchback, we held that the prospective buyer

          had no need to examine the property after Dailey told her no
          blacks could live there for precisely the same reasons why
          she had no need to exercise the futility of submitting an
          offer. The burden of humiliation occasioned by discrimina-
          tion is heavy. When one has felt it as Pinchback did here,
          we cannot require the victim to press on meaninglessly.

907 F.2d at 1452. Nothing in the record indicates that joining the
Department's waiting list would have been an occasion of fear or
humiliation. We point out this distinction not to suggest that the con-
cept of injury developed in Teamsters can only apply in such a cli-
mate, but to explain our decision not to extend the application of the
futile gesture doctrine in this case.

We hold then that these officers, who made no formal request to
join the reserves between 1986 and 1990, and whose names did not
appear on the Department's waiting list during that time, cannot
establish that they were injured by the Department's post-1986 poli-
cies. Some of these officers might well have elected to join the
reserves after 1986 if it were not for the Department's restrictive poli-

                     13
cies, but they have not alleged an injury sufficiently concrete to
recover for the implementation of these policies. Cf. Teamsters, 431
U.S. at 368 n.52 (justifying limitation on class of discrimination
claimants to incumbent bus drivers as crucial to the"otherwise . . .
impossible task" of "distinguishing members of the excluded minority
group from minority members of the public at large").3

IV.

For the foregoing reasons, the judgment of the district court is

AFFIRMED.
_________________________________________________________________
3 Because none of the officers involved in this appeal had an active
request to join the reserves in 1986, we need not reach the question of
the retroactivity of the 1974 amendments to the VRRA, which estab-
lished that state and local government entities were also subject to the
Act's requirements. See Pub. L. No. 93-508, 88 Stat. 1578 (1974). Even
assuming that the pre-1974 requests to join the reserves could be consid-
ered equivalent to post-1974 requests, these requests were not active
after 1986, when the Department first became liable for refusing to per-
mit its employees to join the reserves.

                    14